Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “an image capturing unit”, “a processing unit”, “a reminder unit”, “a distance detection unit”, “an instruction unit”, “a transmission unit”, “a processing unit” and “a reminder unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4, 6-13, 18 and 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the image capturing unit of paragraph 0017 as published and/or the camera of Figure 1.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9-11, 13-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104952221 A to Li.
Claim 1. A lamp adapted to detect a user's sitting posture, comprising: a lamp bracket; Li Obtaining measured read-write posture and carries out accurate analysis with regard to this read-write posture and myopia-proof intelligent desk lamp abnormality being sent to warning simultaneously.
Myopia-proof intelligent desk lamp of the present invention, comprise light source, lamp stand and lamp socket, lamp stand or lamp socket are provided with a myopia prevention intelligent early-warning device,
an image capturing unit disposed on the lamp bracket and configured to capture a target image towards a desktop; and a processing unit coupled to the image capturing unit, Li Myopia-proof intelligent desk lamp of the present invention, comprise light source, lamp stand and lamp socket, lamp stand or lamp socket are provided with a myopia prevention intelligent early-warning device, this intelligent early-warning device comprises and the real-time read-write posture of read-write people can be imported with colored and the degree of depth bimodulus image information mode input media be arranged in the identification module of this device computer, difference or concentrated memory module of preserving measurement data corresponding to the real-time read-write posture of the read-write people canonical parameter corresponding with standard read/write posture
wherein in response to that a head feature exists in the target image, the processing unit is configured to determine a reference information according to the head feature and the target image and to determine whether the reference information meets a poor sitting posture condition. Li 5) when described 3 d pose net being in standard read/write posture, corresponding described measurement data is set as that canonical parameter is stored in described identification module;
6) described measurement data corresponding to people and canonical parameter comparison will be read and write dynamically;
7) by adopting sound signal to export real-time for read-write people corresponding for the described measurement data exceeding described canonical parameter setting range posture analysis result with described alarm module.

Li [0027] teaches compared with the prior art, the universal table lamp of the present invention is installed on an intelligent early warning device for preventing myopia, the device adopts the Image sensor of the same respectively obtaining posture and the read and write the person reading and writing of the scene where the color and depth bimodulus Image information, and the information is stored in a set in the identification module in the computer, then, to the dual-mode Image for matching correlation and setting a read-write attribute can be a part of a human body the characteristic of the three-dimensional posture network identification point, and then the characteristic identification point to is placed in the correct position on the table top of the upper set and the angle of the connecting line between the measured data, a number of measurement data of the read-write when a person is in a selected standard reading/writing position (refer to the National health departments the youngsters on the proper reading and writing of the relevant standard posture) of the corresponding measurement data stored as the standard parameters in the identification module. When the dynamic measurement data exceeding the standard parameter setting range, through the central controller to the module, the early warning device to give off an alarm signal.

Li [0031] teaches the early warning device includes a real-time reading of the reading and writing of the write position in order to color and depth to lead in dual-mode Image information in the central controller for the recognition of the input device in the module (can be an infrared scanner and depth sensor, or a color sensor and depth sensor), are respectively or centralized storage read-write people real-time reading and writing posture the corresponding measured data with the standard reading and writing posture corresponding standard parameter storage module, the measurement data exceed the standard parameter setting range to correspond to the read-write people in real time the results of the analysis the posture of the signal is derived for the audio alarm module and the central processor



Claim 3. The lamp according to claim 1, wherein the lamp further comprises a reminder unit disposed on the lamp bracket, and the reminder unit is configured to transmit a reminder message in response to that the reference information meets the poor sitting posture condition. Li incorrect read-write posture is reminded by myopia prevention intelligent early-warning device of the present invention.
Li [0027] teaches compared with the prior art, the universal table lamp of the present invention is installed on an intelligent early warning device for preventing myopia, the device adopts the Image sensor of the same respectively obtaining posture and the read and write the person reading and writing of the scene where the color and depth bimodulus Image information, and the information is stored in a set in the identification module in the computer, then, to the dual-mode Image for matching correlation and setting a read-write attribute can be a part of a human body the characteristic of the three-dimensional posture network identification point, and then the characteristic identification point to is placed in the correct position on the table top of the upper set and the angle of the connecting line between the measured data, a number of measurement data of the read-write when a person is in a selected standard reading/writing position (refer to the National health departments the youngsters on the proper reading and writing of the relevant standard posture) of the corresponding measurement data stored as the standard parameters in the identification module. When the dynamic measurement data exceeding the standard parameter setting range, through the central controller to the module, the early warning device to give off an alarm signal.
Claim 4. The lamp according to claim 1, wherein the lamp further comprises a distance detection unit coupled to the image capturing unit and the processing unit, wherein the distance detection unit is configured to detect a distance between the head feature and a target object located on the desktop in a vertical direction, and the processing unit is configured to use the distance as the reference information. Li [0006] teaches electronic method is to use ultrasonic or infrared as a test medium, alignment of the face thereof, or the ultrasonic or infrared testing device to be worn on the head or ear, and the measurement sensor alignment book. This two kinds of method, the mounting of the sensor position need for prior calibration, can only be measured by the same sensor to the head (or sensor-to-book) single-point distance, the geometrical projections and, estimating the distance out to the book. The human eye is not capable of accurately measuring the distance of a book. Because based on single point measurement, therefore, the measurement accuracy of the read/write head which is in the process of lowering.
3) color Image to the reading of the Image written to, in the head, face and/or shoulder setting a plurality of can constitute characterization the read-write head, face or shoulder of the characteristic of the three-dimensional posture network identification point; 4) the identification point in the characteristic of the at least two recognition TIANJIN to is placed on the desktop, the reading of the correct position on the connecting line of the arbitrary the spot stops length between with the reading and the included angle between the connection of the horizontal component and a vertical component as the measurement data stored in the identification module; 5) the three-dimensional posture of a standard reading/writing position is in-line of the corresponding measurement data is set as standard parameters stored in the identification module; 6) the dynamic read-write person of the corresponding measuring data and the standard parameter comparison; 7) with the alarm module through beyond the standard parameter set range corresponding to the measuring data of the read/write of the posture people in real time the results of the analysis the audio signal is output. The stated characteristic identification point for five point, are respectively two eyes, nose and two nozzle angle. The standard parameter setting value are as follows: To the reading by the two eyes of the wire length in the 30 cm -35 cm; The connecting and the reading in the horizontal component of angle between 80-100 degrees; The included angle between the connection of the vertical components of the readings in 80-100 degrees. The alarm module also includes the subject brightness of ambient light reading and writing the alarm and the read and write the posture duration alarm module.
Li [0034] teaches obtaining the processed Image, including the color full band Image (or infrared) and depth Image, the whole band imaging can shoot the scene in the shoulder of the middle of the read-write process color RGB information, depth imaging can provide the depth of the head and the shoulders of the coordinate, with the depth Image through the color Image registration, access to read-write process of the shoulder the head of a color RGB in information and xyz coordinate.
4) color Image to the reading of the Image written to, in the head, face and/or shoulder setting a plurality of can constitute characterization the read-write head, face or shoulder of the characteristic of the three-dimensional posture network identification point. The present invention is preferably the feature identification point for five point, are respectively two eyes, nose and two nozzle angle. This invention adopts the 3D AAM (in English full said: Model Appearance Active) model, at the same time, the reading and writing the information of RGB and depth, improve the accuracy of the identification point position is.
Li [0037] teaches using a color Image corresponding to the relationship with the depth Image, the three-dimensional coordinate of the eyes is determined, and according to the read-write state the habit of using the eyes, head pose determined by two eyes sight line angle to the book. Providing three-dimensional information of the depth Image, detection plane to a desk or a book, based on binocular coordinates and line of sight angle, find the line of sight the plane of the book on a table or the three-dimensional coordinate of the projection, to calculate the distance of the point to the eyes. GPU operation using a high-performance of the device, based on the above-mentioned method, the books can be obtained in real time the distance of the human eyes, the head and shoulder posture (for example, when the read-write in the inclined body posture during reading, its shoulder characteristic recognition point the corresponding measured data will be corresponding to the change of inclination)
Claim 5. The lamp according to claim 4, wherein the poor sitting posture condition is that the distance is less than a threshold. Li [0031] teaches the early warning device includes a real-time reading of the reading and writing of the write position in order to color and depth to lead in dual-mode Image information in the central controller for the recognition of the input device in the module (can be an infrared scanner and depth sensor, or a color sensor and depth sensor), are respectively or centralized storage read-write people real-time reading and writing posture the corresponding measured data with the standard reading and writing posture corresponding standard parameter storage module, the measurement data exceed the standard parameter setting range to correspond to the read-write people in real time the results of the analysis the posture of the signal is derived for the audio alarm module and the central processor
Claim 9. The lamp according to claim 1, wherein the lamp further comprises a transmission unit coupled to the processing unit, and the target image is transmitted to an external electronic device via the transmission unit. Li [0008] teaches when the read/write of a certain reading posture at the time duration exceeding the time set point, then sending the time alarm to remind the student to change posture or moderate rest. When alarm is, at the same time the Image information stored in the scene and alarm condition…In the early warning device is also included in the communication connection module WIFI, through the module can be real-time reading and writing to read and write the posture of the parents in the intelligent mobile terminal.
Claim 10. The lamp according to claim 1, wherein the lamp bracket further comprises a lamp holder, a light source and the image capturing unit are disposed on the lamp holder, the light source is configured to provide an illumination region on the desktop, and the target image is included in an image within the illumination region. Li [0008] teaches intelligent of this invention table lamp for preventing myopia, comprises a light source, the lamp pole and a lamp holder, the lamp stand or a lamp holder is provided with a plurality of intelligent early warning device for preventing myopia
Li [0032] teaches in the early warning device also contains light induction and timing device, when the light of the lamp when being too weak or too light, to emit light alarm, then through the early warning device for the CPU and the dimming element in (in the prior art device has some commonly used) the corresponding adjusting the illumination intensity of the light source of the lamp (the same, can also be according to the ambient light is strong or weak corresponding adjusting the table lamp of the light source the intensity of illumination in order to achieve suitable for reading of the intensity of illumination). When the read/write of a certain reading posture at the time duration exceeding the time set point, then sending the time alarm to remind the student to change posture or moderate rest. When alarm is, at the same time the Image information stored in the scene and alarm condition.
Claim 11. It differs from claim 1 in that it is a method for the lamp of claim 1. Therefore claim 11 has been analyzed and reviewed in the same way as claim 1. See the above analysis.
Claim 13. It differs from claim 3 in that it is a method for the lamp of claim 3. Therefore claim 13 has been analyzed and reviewed in the same way as claim 3. See the above analysis.
Claim 14. It differs from claim 4 in that it is a method for the lamp of claim 4. Therefore claim 14 has been analyzed and reviewed in the same way as claim 4. See the above analysis.
Claim 15. It differs from claim 5 in that it is a method for the lamp of claim 5. Therefore claim 15 has been analyzed and reviewed in the same way as claim 5. See the above analysis.
Claim 19. It differs from claim 9 in that it is a method for the lamp of claim 9. Therefore claim 19 has been analyzed and reviewed in the same way as claim 9. See the above analysis.
Claim 20. It differs from claim 10 in that it is a method for the lamp of claim 10. Therefore claim 20 has been analyzed and reviewed in the same way as claim 10. See the above analysis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 7, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104952221 A to Li in view of CN 103400474 B to Yin et al., hereinafter, “Yin”.
Claim 2. Li is silent on claim 2, however, Yin, in the same field of intelligent lamp, teaches wherein an image capturing range of the image capturing unit covers a front edge of the desktop, the front edge is an edge of the desktop near the user, and an image edge of the target image is the front edge. Li [0033] teaches the scene comprises the desk top and placed on the table top the reading material
Yin S301: carry out canny rim detection to the image that image capture module 1 collects, obtains all edges in image.
Yin S302: utilize the edge following algorithm based on freeman chain code, the crack edge in the image border obtained in Connection Step S301.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify the image capturing unit disposed on the lamp bracket and configured to capture a target image towards a desktop by Li with Yin’s teaching of the image capturing unit covers a front edge of the desktop. One would have been motivated to perform this combination due to the fact that it allows one to accurately detect relevant objects in image data analysis data to prevent myopia. In combination, Li is not altered in that Li continues to capturing an image of a desktop. Yin's teachings perform the same as they do separately of detecting all edges in image data.
Therefore one of ordinary skill in the art, such as an individual working in the field of intelligent lamp could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2.
Claim 6. Yin further teaches wherein the processing unit is configured to calculate a ratio of an area of the head feature to a total area of the target image, and uses the ratio as the reference information. Yin [0007] teaches Image capture module, comprises the image of user's head for continuous acquisition;

Yin [0008] teaches elipses detection module, for the image zooming-out user contouring head adopting ellipse detection method to obtain from image capture module;

Yin [0009] teaches center of gravity calculation module, user's contouring head for obtaining according to ellipses detection module calculates user's head barycentric coordinates in the picture, and compare with the barycentric coordinates standard value preset

Yin Fig. 4 is the schematic diagram that barycentric coordinates judge.As shown in Figure 4, A is user's head barycentric coordinates standard values, and B is the user's head barycentric coordinates calculated in the image collected, and AD is the vertical missing of detected value and standard value.If [Image Omitted] ordinate be greater than 0, then illustrate that the position of now user's head is under normal place, namely head is less than standard value apart from the distance of desktop, and therefore alarm user adjusts sitting posture, if [Image Omitted] ordinate be not more than 0, illustrate that the position of now user's head is above normal place or its, these two kinds of situations all belong to correct body position, and at this moment return step S201 and continue to calculate the user's head barycentric coordinates in the image that collects, whether the learning posture continuing monitor user ' is correct.Barycentric coordinates standard value obtains by calculating the barycentric coordinates of user when standard sitting posture. Examiner interprets Yin to teach continuously capturing images of the head and performing ellipse detection, extracting the contour of the user’s head and calculating the barycentric coordinates. When the area or the head occupies a proportion of the desk (in images), it judges sitting posture. Then alerts user to make adjustments.

Deng [Abstract] teaches a kind of intelligent desk lamp, including table lamp body, image collecting device, prompting module and message handler, the table lamp body includes Table lamp stand and lamp holder, and the lamp holder and image collecting device may be contained within Table lamp stand；The lamp holder, image collecting device and prompting module are electrically connected with message handler；Described image harvester is used to gather the sitting posture information of image and by sitting posture information transfer to message handler, described information processor is according to sitting posture information to obtain sitting posture object information, and prompting module is sent it to, the prompting module is used for call user's attention sitting posture.The invention also discloses a kind of method and device that user's sitting posture is reminded based on intelligent desk lamp. The intelligent desk lamp of the present invention, by judging the angle of inclination of user's face and calculating eyes of user to the distance of desktop to user reminded with eye, prevented with reaching with kopiopia, pre- myopia prevention purpose.

Claim 7. Yin further teaches wherein the target image comprises a desktop image, and the processing unit is configured to determine the reference information according to a ratio of an area of the head feature to an area of the desktop image. Yin [0007] teaches Image capture module, comprises the image of user's head for continuous acquisition;

Yin [0008] teaches elipses detection module, for the image zooming-out user contouring head adopting ellipse detection method to obtain from image capture module;

Yin [0009] teaches center of gravity calculation module, user's contouring head for obtaining according to ellipses detection module calculates user's head barycentric coordinates in the picture, and compare with the barycentric coordinates standard value preset

Yin Fig. 4 is the schematic diagram that barycentric coordinates judge.As shown in Figure 4, A is user's head barycentric coordinates standard values, and B is the user's head barycentric coordinates calculated in the image collected, and AD is the vertical missing of detected value and standard value.If [Image Omitted] ordinate be greater than 0, then illustrate that the position of now user's head is under normal place, namely head is less than standard value apart from the distance of desktop, and therefore alarm user adjusts sitting posture, if [Image Omitted] ordinate be not more than 0, illustrate that the position of now user's head is above normal place or its, these two kinds of situations all belong to correct body position, and at this moment return step S201 and continue to calculate the user's head barycentric coordinates in the image that collects, whether the learning posture continuing monitor user ' is correct.Barycentric coordinates standard value obtains by calculating the barycentric coordinates of user when standard sitting posture.  Examiner interprets Yin to teach continuously capturing images of the head and performing ellipse detection, extracting the contour of the user’s head and calculating the barycentric coordinates. When the area or the head occupies a proportion of the desk (in images), it judges sitting posture. Then alerts user to make adjustments.

Deng also [Abstract] teaches a kind of intelligent desk lamp, including table lamp body, image collecting device, prompting module and message handler, the table lamp body includes Table lamp stand and lamp holder, and the lamp holder and image collecting device may be contained within Table lamp stand；The lamp holder, image collecting device and prompting module are electrically connected with message handler；Described image harvester is used to gather the sitting posture information of image and by sitting posture information transfer to message handler, described information processor is according to sitting posture information to obtain sitting posture object information, and prompting module is sent it to, the prompting module is used for call user's attention sitting posture.The invention also discloses a kind of method and device that user's sitting posture is reminded based on intelligent desk lamp. The intelligent desk lamp of the present invention, by judging the angle of inclination of user's face and calculating eyes of user to the distance of desktop to user reminded with eye, prevented with reaching with kopiopia, pre- myopia prevention purpose.
Claim 12. It differs from claim 2 in that it is a method for the lamp of claim 2. Therefore claim 12 has been analyzed and reviewed in the same way as claim 2. See the above analysis.
Claim 16. It differs from claim 6 in that it is a method for the lamp of claim 6. Therefore claim 16 has been analyzed and reviewed in the same way as claim 6. See the above analysis.
Claim 17. It differs from claim 7 in that it is a method for the lamp of claim 7. Therefore claim 17 has been analyzed and reviewed in the same way as claim 7. See the above analysis.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104952221 A to Li in view of CN 111988895 A to Dong et al., hereinafter, “Dong”.
Claim 8. Li is silent on claim 8, however, Dong, in the same field of intelligent lamp, teaches wherein the lamp further comprises an instruction unit coupled to the processing unit, the instruction unit is configured to show an instruction message to indicate positions of the lamp and the image capturing unit with respect to the desktop. Dong [Abstract] teaches adjusting an illumination angle, an intelligent desk lamp and a storage medium, and relates to the field of intelligent desk lamps, wherein the method comprises the following steps: when an illumination angle adjusting instruction is received, acquiring a user image through a camera; identifying sitting posture characteristics of the user from the user image; analyzing the adjusting angle of the light source by combining the current illumination angle of the light source and the azimuth information corresponding to the sitting posture characteristic; when the illumination angle adjusting instruction does not accord with the adjusting angle, sending prompt information, wherein the prompt information is used for prompting a user whether to adjust the illumination angle of the lamp source according to the illumination angle adjusting instruction or not; and after receiving a confirmation instruction sent by the user according to the prompt message, adjusting the illumination angle of the lamp source according to the illumination angle adjusting instruction. When the illumination angle of the lamp source is adjusted, the sitting posture characteristic and the illumination angle adjusting instruction are combined for comprehensive consideration, manual participation of a user is not needed, and the adjusted illumination angle can meet the actual requirements of the user.

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify the image capturing unit disposed on the lamp bracket and configured to capture a target image towards a desktop by Li with Dong’s teaching of to show an instruction message to indicate positions of the lamp and the image capturing unit with respect to the desktop. One would have been motivated to perform this combination due to the fact that it prevents eye fatigue and shortsightedness (Dong [Abstract]). In combination, Li is not altered in that Li continues to capturing an image of a desktop. Dong's teachings perform the same as they do separately of providing instructions to the user to adjust the lamp.
Therefore one of ordinary skill in the art, such as an individual working in the field of intelligent lamp could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8.
Claim 18. It differs from claim 8 in that it is a method for the lamp of claim 8. Therefore claim 18 has been analyzed and reviewed in the same way as claim 8. See the above analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661